Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29, are pending in this application.
Claims 13, 19-28, are none-elected.
Restriction
37 CFR 1.135(a) specifies that an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period. The response by applicant filed 9/7/22, is not a complete and proper reply to the restriction requirement mailed 6/9/22. Under election of species in the restriction, section 7, applicant is required to select a single representative of each variable in the elected species and identified them in the species.  Applicant fails to meet this requirement. However, the above is a warning only.
In the elected species the Examiner assumes formula 11 combine with formula 1, at R5-R6 and R9-R10 to form indole. R1, R3-R4, R7-R8, R9 and R11 are H;  X is NR33; Ar and R33 are phenyl and R2 is t-butyl (alkyl). 
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate. Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 1-12, 14-18, 29, are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use (asserted utility) that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of the compounds in claims 1-18, 29, is improper because, the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 1) the alternatives in formula I, have materially different designs (molecules), particularly the definitions each are independently defined by classes of compounds instead of specific compounds or molecules. 
2) The single structural element shared by the compounds is  
    PNG
    media_image1.png
    76
    107
    media_image1.png
    Greyscale
  However, according to the specification the structure does not have the asserted utilities. Therefore, the Markush grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use (asserted utility).
The elected species is found allowable over prior arts of record. The search was extended but stopped because prior arts are found and the non-elected members are not sufficiently few in number. See sect. 7(III) of the restriction. The remaining non-elected species are held withdrawn from further consideration.
 “If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.” 
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-18, 29, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks adequate support for the claims by failing to describe how to make the entire scope of the compounds.  The specification reaction schemes for compounds 2-4, pages 98-104, wherein formula 11, derives from the starting reagents A, D and G, respectively and are combine with formula 1, only at R5-R6 and R9-10.  R1, R3, R4, R7-R8 and R11 are H. R2 is t-butyl.  Ar and R33 are limited to phenyl.  But the claims include huge size alkyl, alkylthio, alkenyl, alkoxy, cycloalkyl, aryl, heteroaryl at R1-R11, R21-R24, R101-105, are further substituted. Hence, steric hindrance must necessarily be a problem.  No example is described for combining formula 1 with formula 2I or combination of formula I with formula 11 at any R position other than R5-R6 and R9-10. No example is described for making compounds having R21-R24, R101-105 substituents.  Prior arts for making some of the compounds are known but not for making all the compounds within the scope of the claims. The specification fails to describe how to modify the disclosed reaction schemes (pp. 98-104) to make all the other compounds within the scope of the claims. There is no incorporation-by-reference of publications where the processes can be found.
 There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  There is no evidence in the specification that established correlation between the description and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003).  By limiting the compound to the elected species the rejection would be overcome.  
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  .  .  Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-12, 14-18, 29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are not clear and confusing. Applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is suggested that applicant rewrite the claims using a combination of semicolon and coma.
Claim 11, is not in the proper format. The claim cites what is not being claimed instead of particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  By deleting the claim the rejection would be overcome.
Claim Rejections - 35 USC § 102
Claims 1-12, 14-18, 29, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., KR 2017126814 A1 (effective date 5/10/16).
Lee et al., teach the following compounds at pages 22-50.
   
    PNG
    media_image2.png
    758
    459
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    719
    473
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    780
    437
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    783
    469
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    785
    463
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    790
    455
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    793
    442
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    780
    450
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    787
    448
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    790
    462
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    776
    438
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    773
    429
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    784
    461
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    798
    445
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    797
    442
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    769
    448
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    786
    449
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    781
    443
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    784
    445
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    776
    464
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    770
    473
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    771
    463
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    787
    468
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    782
    475
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    764
    469
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    783
    470
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    760
    466
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    783
    478
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    625
    470
    media_image30.png
    Greyscale
.
They are electroluminescent compounds useful for organic material layer of a light-emitting device to improve efficiency, lower driving voltage, and/or improve lifetime characteristics in the light-emitting device.  The light-emitting device comprises: a first electrode (anode); a second electrode disposed to face the first electrode; and one or more organic material layers, wherein at least one of the organic material layers comprise at least one of the above compounds. See the abstract.   In the compounds, R1 and R11 combined at R1-R2, R4-R5, R6-R7 and or R10-R11. R1-R11 are H, alkyl. X is S, O, NR33 or CR31R32. R31, R32 are H, methyl. R33 and Ar are optionally substituted hydrocarbon or optionally substituted heteroaryl.
Claim 18, cites inherent property of the organic layer.  Under the US patent practice, inherent property is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14-18, 29, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al., KR 2017126814 A1 (effective date 5/10/16).
Applicant claims electroluminescent compounds useful as materials for light-emitting devices. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Lee et al., teaches as set forth above under anticipatory rejection.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Lee et al., is the that claims alkyl instead of H by the prior art at positions R1-R11, R21-R22, R31-R33.  Also, the length of the alkyl at R31-R32 is different. Members of the same adjacent homolog series.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
 “[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) knowing that H and alkyl are art recognized equivalents; well-known knowledge of adjacent homolog series, and 2) the nature of the problems to be solved: applicant wanted to avoid the prior art.
Hydrogen and alkyl are art recognized equivalents. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA, 1977); Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   In the instant invention, H and alkyl are equivalents because they are claimed as such at e.g. R1-R11, R21-R24, R31-R32. 
Having known the compounds are equivalents and are expected to have similar chemical properties, one of ordinary skill would have known and be motivated to claim the equivalents with reasonable expectation of success. The choice of any of the equivalents is an obvious modification available for the preference of an artisan.
A "homologous series" is a series of compounds whose structures differ regularly by the successive addition of the same chemical group [in the instant CH2]. Members of the series are called "homologues." In re Wilder, 195 USPQ 426 (CCPA, 1977).  
“Whether invention exists over prior art . . . homologues is question to be decided in each case; patentability is not resolved conclusively even where unexpected or unobvious beneficial properties are established to exist in novel members of homologous series over prior art members, as circumstances of case may require consideration of other factors; mere difference in degree is not the marked superiority which ordinarily will remove unpatentability of adjacent homologues of old substances; reason for rule is that characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent members.” “It is immaterial that prior art homologue may not be recognized or known to be useful for same purpose or to possess same properties as claimed compound”. In re Henze, 85 USPQ 261 (CCPA, 1950).
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).  In the instant the compounds have the same utility.
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143. 
Claim 18, cites inherent property of the organic layer.  Under the US patent practice, inherent property is not a limitation of a product or compound under the US patent practice.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).
Having known as set forth above, one of ordinary skill would have known and be motivated to claim adjacent homologs of prior art’s compounds with reasonable expectation of success.  The choice of specific homologs is an obvious modification available for the preference of an artisan.
Therefore, the claims are not allowable over the combination of prior art and well-known knowledge in the art.
 Objection
Claims 1-12, 14-18, 29, are objected to for having non-elected inventions, and must be amended within the scope of the elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-18, 29, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-30, of U.S. Patent No. 9,954,187, and claims 1-18, 20, of US 10,230,058.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant invention is within the scope of the claims in US ‘187, and US ‘058. The term comprising in the instant claims is an open-ended term, implying the claims may have other constituents not cited in the claims, such as those in the patents.  
Claims 1-12, 14-18, 29, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, of 16/499,939; claims 1-25 of 16/500,018 and claims 1-38 of 16/500,073. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant compounds are obvious from organic devices comprising them in US ‘939, US ‘018 and US ‘073. Therefore, the instant invention is within the scope of the claims in US ‘939, US ‘018 and US ‘073. The term comprising in the instant claims is an open-ended term, implying the claims may have other constituents not cited in the claims, such as those in ‘939, US ‘018 and US ‘073.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, at 571-272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         September 15, 2022